Exhibit GreenMan Technologies Execution Version GreenMan Technologies of Iowa, Inc. GreenMan Technologies of Minnesota, Inc. Asset Purchase Agreement This Asset Purchase Agreement (this “Agreement”), dated as of September 12, 2008, is by and among Liberty Tire Services, LLC, a Delaware limited liability company(“LTS”); Liberty Tire Services of Ohio, LLC, a Delaware limited liability company and wholly owned subsidiary of LTS (“Purchaser”); GreenMan Technologies, Inc., a Delaware corporation (“GTI”); GreenMan Technologies of Iowa, Inc., an Iowa corporation and wholly owned subsidiary of GTI (“GTIA”); and GreenMan Technologies of Minnesota, Inc., a Minnesota corporation and wholly owned subsidiary of GTI (“GTMN” and, together with GTIA, “Sellers”). Sellers operate their businesses of tire collection, disposal, shredding, processing, recycling and sale of used tires, including without limitation the production of tire derived fuel chips, tire derived mulch, tire shreds, crumb rubber and other tire derived feedstock, located primarily in Iowa and Minnesota, although they also conduct business in Illinois, Indiana, Kansas, Michigan, Missouri, Nebraska, North Dakota, South Dakota and Wisconsin (collectively, the “Business”), utilizing (i)GTIA’s leased facility located at 1914 E. Euclid Avenue, Des Moines, Iowa (such real property together with all improvements and equipment located thereon, the “Des Moines Facility”); and (ii)GTMN’s leased facility located at 12498 Wyoming Avenue, Savage, Minnesota (such real property together with all improvements and equipment located thereon, the “Savage Facility”). The foregoing named plants and facilities are referred to herein collectively as, the “Business Facilities.”Further, as used in this Agreement, the “LTS Group Members” means LTS and Purchaser, and the “GTI Group Members” means GTI, GTIA and GTMN.Certain additional terms used in this Agreement are separately defined in the Addendum attached hereto and are integral to this Agreement. Sellers desire to sell and assign to Purchaser substantially all assets related to or used in connection with the Business, including, without limitation, their leasehold rights to the Business Facilities, and Purchaser desires to purchase such assets from Sellers, each in separate transactions below. The parties to this Agreement agree as follows: ARTICLE I The Sale and Purchase Transactions 1.1The GTIA Transaction.The transactions set forth in this Section1.1 are referred to herein collectively as the “GTIATransaction.” GreenMan Technologies (a)Purchase of GTIA Purchased Assets.Effective at the Effective Time(as defined in Section2.1), Purchaser shall purchase from GTIA, and GTIA shall sell to Purchaser, free and clear of all Indebtedness and Encumbrances, except for Indebtedness expressly identified on Schedule 1.1(c) and Permitted Encumbrances, all of GTIA’s right, title and interest in and to all of its assets, properties, rights and business as a going concern of every kind, nature and description, wherever located and whether real, personal or mixed, tangible or intangible, in electronic form or otherwise, and whether or not having any value for accounting purposes or carried or reflected on or specifically referred to in its booksor financial statements, related to or used in its operation of the Business (other than the GTIA Retained Assets, as defined in Section1.1(b)), including those identified in this Section1.1(a)below (collectively, the “GTIA Purchased Assets”): (i)all of GTIA’s right, title and interest in the leaseholds, leasehold improvements and fixtures for all Leased Real Property (as defined in Section4.14) leased by GTIA as lessee, which is more particularly described on Schedule 4.14, including the DesMoines Facility, and including any security deposits for Leased Real Property leased by GTIA as lessee; (ii)all of the parts and supplies inventory, machinery, equipment, shop tools and equipment, shredders, processing equipment, support equipment, tippers, magnetic equipment, peripherals, parts, tooling, fork lifts, tractors, trucks, bulldozers, graders, loaders, unloaders, back hoes, dump trucks, containers, trailers, cabs, other vehicles (whether titled or untitled), radios, motors, furniture, office equipment and supplies, fixtures, and other tangible personal property, owned by GTIA and related to or used in the Business, including those identified on Schedule1.1(a)(ii); (iii)all inventory of tires, tire shreds, tire chips, crumb rubber and other finished rubber products located at the Leased Real Property on the Closing Date; (iv)all of GTIA’s computer equipment and related software and licenses related to or used in the Business, including those identified on Schedule 1.1(a)(iv); (v)all other tangible assets located at the Leased Real Property leased by GTIA as lessee, including the Des Moines Facility; (vi)all of GTIA’s books, records, files, manuals, sales and credit reports, customer lists, customer records, billing information, routing sheets, warranty records and similar documents and other information related to or used in the operation of the Business, whether inscribed on tangible medium or stored in electronic or other medium, and other assets related to or used in the Business; (vii)all of GTIA’s rights under all Contracts related to or used in the Business, including those identified on Schedule1.1(a)(vii), including, without limitation, all Contracts related to GTIA’s acquisition of its businesses; (viii)all of GTIA’s rights under all Governmental Authorizations held by it in connection with the Business, including those Governmental Authorizations identified on Schedule1.1(a)(viii); (ix)all of GTIA’s claims, choses in action, causes of action and judgments related to the Business and all warranties in favor of GTIA related to the Business or the other assets described in this Section1.1(a); -2- GreenMan Technologies (x)all of GTIA’s right, title and interest in all leases for personal property, including equipment and rolling stock, entered into in connection with the Business, including those identified on Schedule 1.1(a)(x), and including security deposits relating thereto; (xi)all notes and accounts receivable and other rights to payment due from customers of GTIA and the full benefit of any security for such accounts or rights to payment, other than those notes and accounts receivable and other rights to payment due from the GTI Group Members or their Affiliates; (xii)all of GTIA’s pre-paid expenses (including software license fees, annual license fees for vehicles, and insurance premiums) related to the Business; (xiii)all of GTIA’s intangible rights and property, including goodwill and rights in and to any trade name, trademark, fictitious name or service mark, or any variant of any of them, and any applications therefor or registrations thereof (other than rights in the name “GreenMan Technologies of Iowa,” which shall be the subject of the license described in Section 2.2(c), below), and any other forms of intellectual property, and all research related to the Business conducted by GTIA, all rights to GTIA’s telephone numbers, facsimile numbers, e-mail addresses, Internet sites, Internet addresses and domain names thereof and other listings; (xiv)all of GTIA’s customer relationships, outstanding customer orders and goodwill and right to own and operate its Business; and (xv)all assets not otherwise identified above that are owned or leased and used or employed by GTIA in connection with the Business. This Section1.1(a) and the Schedules referred to herein identify all of the GTIA Purchased Assets that will be conveyed herein by GTIA.If and to the extent that GTI has any interest in any of the GTIA Purchased Assets, then at the Effective Time (as defined in Section2.1), GTI shall be deemed to have sold, transferred and assigned all such interests to Purchaser for no additional consideration. (b)GTIA Retained Assets.GTIA shall retain and the GTIA Purchased Assets shall not include all of its other assets, including the following (collectively, the “GTIA Retained Assets”): (i)any of GTIA’s cash and cash equivalents, including bank accounts and mutual fund accounts; (ii)any cash securing any Governmental Authorization held by GTIA; (iii)any deposits under closurebonds in the name of GTIA; (iv)any Seller Plans (as defined in Section4.15) (including any Seller Plans listed on Schedule4.15); (v)any Tax Returns and Tax records of GTIA and any business records required by law to be retained by GTIA; provided, that such records shall be available to Purchaser to the extent reasonably necessary for its Tax purposes; -3- GreenMan Technologies (vi)all of GTIA’s minute and stock book records; (vii)any accounts receivable owed to GTIA by any other GTI Group Member or their Affiliates; (viii)any of GTIA’s agreements, Contracts, understandings or business relationships with GTI or any of its Affiliates (other than the other Seller), except for those listed and identified as such on Schedule1.1(a)(vii)); (ix)shares of stock, equity interests or ownership or debt securities in any other Person; (x)all rights in the name “GreenMan Technologies of Iowa,” subject to the license described in Section 2.2(c), below; and (xi)all of GTIA’s rights under the Asset Purchase Agreement, dated March 1, 2006, by and among MTR of Georgia, Inc., GreenMan Technologies of Georgia, Inc., and GreenMan Technologies, Inc. (the “MTR Purchase Agreement”). (c)GTIA Assumed Liabilities.Effective at the Effective Time, Purchaser shall assume only (i) the obligations of GTIA existing as of the Effective Time expressly set forth in the Contracts identified on Schedule1.1(a)(vii), the Governmental Authorizations identified on Schedule1.1(a)(viii), the payment obligations for GTIA’s trade payables reflected on the Closing Working Capital Statement (as defined in Section1.4(d)), and any Indebtedness expressly identified on Schedule1.1(c), none of which will be repaid at Closing, other than (with respect to any of the preceding in this clause(i))for Liabilities arising out of any violation, breach or non-performance of the terms or obligations thereunder or expenses, costs or payments owing as of the Effective Time or applicable prior to the Effective Time; and (ii) other short term accruals of GTIA expressly identified on the Closing Date Certificate Example (as defined below) to the extent included in Current Liabilities as provided in Section1.4(c)(collectively, the “GTIA Assumed Liabilities”). (d)GTIA Retained Liabilities.Except for the GTIA Assumed Liabilities, Purchaser does not hereby and shall not assume or in any way undertake to pay, perform, satisfy or discharge any Liabilities of any kind or nature whatsoever of GTIA, GTI or GTMN (except as provided in Section 1.2(c)), existing before, on or after the Effective Time or arising out of any transactions entered into, or any state of facts existing before, on or after the Effective Time, and whether or not related to or arising out of any of the GTIA Purchased Assets (the “GTIA Retained Liabilities”).Without limiting the foregoing, except as set forth on the Closing Working Capital Statement in the amounts set forth therein, the term “GTIA Retained Liabilities” shall include: (i)Liabilities arising out of or relating to claims for breaches of warranties or products liability with respect to any product shipped or manufactured by, or any services provided by, GTIA in whole or in part, prior to the Closing Date; (ii)Liabilities of GTIA to any Related Party; -4- GreenMan Technologies (iii)Liabilities the existence of which constitute a breach of the representations, warranties or covenants of GTIA contained in this Agreement; or for expenses, taxes or fees incident to or arising out of the negotiation, preparation, approval or authorization of this Agreement and the consummation of the Contemplated Transactions, including all legal and accounting fees and all brokers or finders fees or commissions payable by GTIA; (iv)Liabilities for any Taxes of GTIA, whether or not by reason of, or in connection with, the Contemplated Transactions, including (A)any Taxes arising as a result of GTIA’s operation of its business or ownership of the GTIA Purchased Assets prior to the Closing Date, (B) any liability of GTIA for Taxes of any person under Treasury Regulation Section1.1502-6 (or any similar provision of state, local, or foreign law), as a transferee or successor, by contract, or otherwise, and (C)any Taxes that will arise as a result of the sale of the GTIA Purchased Assets pursuant to this Agreement; (v)Liabilities attributable to the GTIA Retained Assets; that are incurred outside the ordinary course of business or not consistent with past practice; or that are not clearly included in the express terms of the Contracts and Governmental Authorizations identified in clause (i) of Section 1.1(c); (vi)Liabilities to, under or with respect to any Seller Plan or other Benefit Plan and the administration of any Seller Plan, or relating to payroll, vacation, sick leave, workers’ compensation, unemployment benefits, disability and occupational diseases of or with respect to employees or former employees of GTIA, under any employment, severance, retention or termination agreement with any employee of GTIA or any of its Related Parties, or arising out of or relating to any employee grievance whether or not the affected employees are hired by Purchaser; (vii)Except for Indebtedness identified on Schedule 1.1(c), Liabilities of GTIA for or arising out of any Indebtedness, including any Contract giving rise to any Indebtedness; (viii)Liabilities relating to Legal Proceedings that exist on the Closing Date and any Legal Proceedings that arise after the Closing Date that arise out of transactions entered into, or any state of facts existing, on or before the Closing Date; (ix)Environmental Liabilities of GTIA arising out of or relating to: (A)the GTIA Retained Assets or any properties previously owned, leased or operated by GTIA; (B)any violation of Environmental Laws existing prior to or as of the Closing Date arising from or related to (1) the ownership, use or operation of the Business, any Facility, or any GTIA Purchased Assets; (2) the design, configuration or condition of any equipment or Facilities; (3) the failure to have or to comply with any Governmental Authorization required by Environmental Laws prior to or as of the Closing Date; or (4) the failure to have, maintain or properly operate programs and equipment for monitoring of, or the failure to report in an accurate and timely manner any discharges, emissions, Releases, employee exposures, incidents, or occupational health and safety conditions; -5- GreenMan Technologies (C)Existing Environmental Conditions, including any such Environmental Liabilities for (1)
